Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001055
                                                        01-NOV-2013
                                                        07:56 AM




                         SCWC-13-0001055


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                        BARABBAS DIETRICH,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0001055; CR. NO. 05-1-0184)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The application for writ of certiorari, filed on

September 20, 2013, is hereby rejected.

          DATED: Honolulu, Hawai'i, November 1, 2013.

Stephen M. Shaw for               /s/ Mark E. Recktenwald

petitioner 

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack